                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

ANDRA WILLIAMS,

        Plaintiff,

        v.

CITY OF MILWAUKEE,                                        Case No. 19-CV-118
FORMER POLICE CHIEF EDWARD FLYNN,
and SHARON ROBINSON,

        Defendants.


______________________________________________________________________________

                             RULE 26(F) REPORT
______________________________________________________________________________

       Plaintiff, Andra Williams, by his attorney, William R. Rettko, and defendants, City of

Milwaukee, former Police Chief Edward Flynn, and Sharon Robinson, by their attorney, Grant F.

Langley, by Assistant City Attorney Jenny Yuan, respectfully submit the following report pursuant

to Fed. R. Civ. P. 26(f).

       Pursuant to Fed. R. Civ. P. 26(f), a telephone conference was held on May 14, 2019

between counsel and they agreed to the following:

       1.       Nature of the Case. This action is brought by Andra Williams who alleges unlawful

discriminatory employment practices by the defendants in violation of plaintiff’s civil rights to

equal employment opportunities and to have the same terms, conditions and privileges of

employment as non-African American males pursuant to 42 U.S.C. §2000-e and 42 U.S.C. §1981

and §1983 during the hiring processes conducted for the Emergency Communications Director

position and the Emergency Communications Manager in 2016.




             Case 2:19-cv-00118-PP Filed 05/15/19 Page 1 of 5 Document 11
       The defendants deny all claims made by plaintiff and the defendants further deny that they

discriminated against plaintiff based on race or gender. The defendants allege that the hiring

process and decision for the positions that are the subject of this lawsuit were not based on race or

gender, but were based on legitimate, non-discriminatory business reasons and the defendants

further allege that they acted in a lawful manner.

       2.      Whether the parties expect to amend the pleadings. The parties have agreed to

allow for amendments to the pleadings to occur up to September 30, 2019 without need of motion.

       3.      Whether the parties anticipating joining other parties. The parties do not anticipate

joining any other parties but have agreed to allow for such additions to occur without motion based

on amended pleadings up to September 30, 2019.

       4.      Nature of discovery each party contemplates, and the amount of time the parties

believe they need to complete discovery.

       Initial Disclosures. The parties shall exchange initial disclosures on or before July 1, 2019.

       Electronically Stored Information. At this time, the parties do not anticipate any special

issues related to the disclosure or discovery of electronic information but will promptly address

any issues that do arise during the course of discovery.

       Confidentiality. The Parties do not anticipate any disputes concerning confidentiality or

claims of privilege.

       Orders. The Parties do not contemplate any additional orders that should be entered by the

Court under Federal Rules 16(b)-(c) or 26(c) other than the Scheduling Order. Motions made in

the normal course of litigation pursuant to the Court’s Orders, the Federal Rules of Civil Procedure,

and the Local Rules may be filed as the case dictates.




                                                 2

            Case 2:19-cv-00118-PP Filed 05/15/19 Page 2 of 5 Document 11
       Discovery Plan.

               a.      Subjects on which discovery may be needed:

                       i.      Liability
                       ii.     Damages
                       iii.    All subjects reasonably related to the pleadings

       The Parties anticipate that discovery may include written interrogatories, requests for

production of documents, requests for admissions, lay witness depositions, and expert depositions.

               b.      Depositions

       Both Parties anticipate conducting up to 10 depositions.

               c.      Completion of Discovery

       The parties agree that discovery shall be completed by February 28, 2020.

               d.      Limitations on Discovery

       The parties agree that the timing, extent, and limitations on discovery shall be those set

forth in the Federal Rules of Civil Procedure and the Court’s local rules, and by the Court’s

customary Scheduling Order. Both parties reserve the right under Fed. R. Civ. P. 30(a) to move

for additional fact depositions or interrogatories.

               e.      Expert Reports

       Plaintiff’s expert report shall be served on defendants no later than thirty (30) days after

any denial issued on dispositive motions, with defendants’ report due sixty (60) days thereafter. If

dispositive motions are not filed in this case, plaintiff’s expert report is due May 15, 2020 and

defendants have until July 15, 2020 to file their expert report, with expert discovery being

completed by August 31, 2020.

               f.      Electronic Service

       The parties confirm that documents filed through the Court’s ECF system are served by

ECF notification. The parties also consent that service by electronic means shall be allowed as set
                                                  3

           Case 2:19-cv-00118-PP Filed 05/15/19 Page 3 of 5 Document 11
forth in Fed. R. Civ. P. 5(b)(2)(E) and that such service shall be complete upon transmission,

provided that the sender does not receive any indication that such electronic transmission was

unsuccessful.

                g.      Motions the parties contemplate.

      Dispositive motions shall be briefed, filed, and served on or before April 20, 2020; response

briefs shall be filed and served on May 20, 2020; and reply briefs shall be filed and served on or

before June 5, 2020.

                h.      Length of Trial

                At this time, the parties estimate that the trial will last five (5) days.

                i.      Jury Trial Requested

       Dated this 14th day of May, 2019.

                                                     /s/ William R. Rettko
                                                     William R. Rettko
                                                     State Bar No. 1002608
                                                     Counsel for Plaintiff
                                                     RETTKO LAW OFFICES, S.C.
                                                     15460 W. Capitol Drive, Suite 150
                                                     Milwaukee, WI 53005
                                                     Phone No.: 262-783-7200
                                                     Fax No.: 262-783-7202
                                                     E-mail: bill@rettkolaw.com




                                                    4

          Case 2:19-cv-00118-PP Filed 05/15/19 Page 4 of 5 Document 11
Dated this 14th day of May, 2019.

                                    GRANT F. LANGLEY
                                    City Attorney

                                    /s/Jenny Yuan
                                    Jenny Yuan
                                    State Bar No: 1060098
                                    Counsel for Defendants
                                    200 East Wells Street
                                    Milwaukee, Wisconsin 53202
                                    Telephone: (414) 286-2601
                                    Facsimile: (414) 286-8550
                                    Email: jyuan@milwaukee.gov




                                    5

  Case 2:19-cv-00118-PP Filed 05/15/19 Page 5 of 5 Document 11
